Citation Nr: 1141319	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-47 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1967 to August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  Hearing loss was not shown during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's post-service hearing loss is not casually related to his active service or any incident therein, including acoustic trauma.  

2.  The appellant's tinnitus did not have its inception during his active service or for several years thereafter and the most probative evidence establishes that the appellant's current tinnitus is not causally related to his active service or any incident therein, including acoustic trauma. 



CONCLUSION OF LAW

Bilateral hearing and tinnitus were not incurred in active service, nor may such disabilities be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In February 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a very detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  


Background

The appellant's service personnel records show that he served aboard the U.S.S. Tappahannock where his Navy Enlisted Classification was boatswain's mate.  

At his August 1967 naval enlistment medical examination, the appellant underwent audiological evaluation which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-5
-5
LEFT
5
5
0
0
0

In-service treatment records are negative for complaints or findings of hearing loss or tinnitus.  

At his August 1969 naval discharge medical examination, the appellant's hearing acuity was 15/15 on spoken and whispered voice testing.  His ears were normal on clinical evaluation.  

The post-service record on appeal shows that in July 1988, the appellant sought treatment for pressure in his ears.  He indicated that this had been going on for a few weeks.  He also reported some nasal allergy symptoms.  The appellant reported a history of noise exposure, stating that he had been around guns in the military.  He also reported that he used an airgun for staples in roofing, although this was not really loud.  Finally, the appellant reported that he hunted doves and quail recreationally.  The examiner noted that "this probably has something to do with some of his ear symptoms."  Audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
30
LEFT
10
10
5
35
35

Speech discrimination was 100 percent correct, bilaterally.  The examiner noted that the appellant exhibited a high frequency hearing loss, with a dip in the higher frequencies, probably noise induced.  The impression was allergic rhinitis, eustachian tube dysfunction, and high frequency hearing loss.  

Subsequent private clinical records show that in October 2003, the appellant sought treatment for hearing loss, stating that his family was complaining that he did not hear well.  The appellant reported that he had had a lot of noise exposure.  He indicated that he had been in the Navy where he was around three inch shells.  He also indicated that he had been a construction worker for many years during which he had been around a lot of machinery such as air guns, saws, etc.  

Audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
75
LEFT
10
5
25
55
65

Speech discrimination was 76 percent correct, bilaterally.  The examiner indicated that the appellant had a nerve hearing loss, bilaterally, involving the high frequencies.  He also noted that the appellant had reported ringing tinnitus.  The impression was bilateral sensorineural hearing loss and tinnitus, probably noise induced.  

In September 2010, the appellant underwent VA medical examination at which he reported that he had served as a boatswain's mate in the Navy for approximately two years.  He recalled that, at times, he had worked as the mount captain on a three-inch 50 caliber weapon.  In his post-service civilian life, the appellant reported that he had worked as a crane operator until 1976.  He then worked in home construction until 1980 when he began working for a trucking company.  From 1986 to 1990, he was employed as a general contractor.  He thereafter worked as a cable installer until 1997, when he returned to work as a general contractor.  

In reviewing the claims folder, the VA audiologist noted that the appellant had undergone audiogram in July 1988, which had shown that he had normal hearing sensitivity from 250 through 3000 Hertz, with a mild drop to 30 decibels at 4000 Hertz in the right ear.  In the left ear, the appellant had exhibited normal hearing from 250 to 2000 Hertz, with a mild sensorineural hearing loss of 35 decibels at 3000 and 4000 Hertz.  Additionally, the examiner noted that the appellant's speech discrimination had been 100 percent correct, bilaterally, at that time.  The VA audiologist also noted that the appellant had reported that he had had persistent tinnitus which had begun in 1975, approximately six years after service separation.  He indicated that it had worsened in recent years.  

Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
55
75
LEFT
15
25
30
45
65

Pure tone averages were 54 decibels on the right and 41 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 72 percent correct, bilaterally.  After examining the appellant and reviewing the claims folder, the examiner concluded that both the appellant's hearing loss and his tinnitus were less likely than not secondary to service.  

The examiner explained that hearing tests conducted during the appellant's service had shown normal hearing acuity.  She further noted that the July 1988 audiometric test, conducted 19 years after service discharge, showed that the appellant had normal hearing, with only a mild drop at the higher frequencies, which did not constitute a disability for VA purposes.  The examiner noted that the audiometric tests conducted in 2003, however, showed that the appellant's hearing acuity had decreased significantly.  She also noted that the audiometric test conducted in connection with her examination showed that the appellant's hearing had not changed much since 2003.  Given that the evidence showed that the appellant had essentially normal hearing acuity in service and in 1988, 19 years after service discharge, it was her professional opinion that it was less likely than not that the appellant's current threshold values were secondary to acoustic trauma in the military.  Rather, she indicated that it was secondary to post-service causes.  The examiner further indicated that the appellant had persistent tinnitus which had begun six years after service discharge.  She further noted that there was no evidence to tie his post-service tinnitus to acoustic trauma in the military.  In summary, the examiner indicated that it was her professional opinion that both the appellant's hearing loss and tinnitus are less likely than not secondary to acoustic trauma in the military.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss and tinnitus, which he claims are causally related to acoustic trauma he sustained during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.

The appellant recalls that he sustained acoustic trauma during active service, including from being in close proximity to three-inch, 50-caliber weapons.  The appellant is competent to describe his in-service acoustic trauma and there is certainly no reason to question his credibility in this regard.  

That an injury such as acoustic trauma occurred in service, however,  is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no evidence of hearing loss or tinnitus which began in service.  The appellant's service treatment records are entirely negative for complaints or findings of decreased hearing acuity or tinnitus.  At his naval separation medical examination, the appellant's hearing acuity was normal.  

Indeed, the appellant does not contend that his hearing loss or tinnitus had its inception during service, nor does he contend that it was manifest to a compensable degree within the first post-service year or for many years thereafter.  Indeed, the appellant specifically reports that his tinnitus began in 1975, approximately six years after service separation.  He does not report a specific date of onset for his hearing loss.  

Although the appellant's hearing loss and tinnitus did not have their inception during active service or for many years thereafter, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's hearing loss and tinnitus.  The record, however, establishes that the appellant's hearing loss and tinnitus are not causally related to his active service or any incident therein, including exposure to acoustic trauma.

Rather, the medical opinion which addresses this question is not favorable to the appellant.  As set forth above, the appellant was afforded a medical examination in September 2010.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's hearing loss and tinnitus were not related to his active service or any incident therein, including noise exposure.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and medical history, and provided a rationale for her opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the appellant's current hearing loss and tinnitus and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's theory that he has hearing loss and tinnitus which are etiologically related to in-service noise exposure is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  

In summary, the Board finds that the most probative evidence shows that the appellant's hearing loss and tinnitus did not have their inception during active service or for many years thereafter and that his current hearing loss and tinnitus are not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


